AILSHIE, C. J.,
Dissenting. — It is manifestly the real purpose of this proceeding to have the court determine whether the two commissioners appointed by the water company are qualified and competent to act. It should be remembered that James A. Murray is the Pocatello Water Company -and that he has not had himself incorporated. Murray does not live in Idaho, and service of process cannot be had on him personally. When he wants to act personally in Idaho, he does so through an agent or attorney, and it is an admitted *463fact in this case that he did not make these appointments himself but that they were made by his superintendent and manager, Winter. In other words, Winter, as superintendent and manager of the water company, appointed himself and another employee of the company as commissioners to fix the rates to be charged by the water company to water users from that same company. If these same people are already charging an exorbitant and unreasonable rate to the consumers and there is a demand for a commission to fix reasonable rates, how can anyone suppose these same men on a commission are going to help matters any or give a more reasonable rate? The very fact that the statute authorizes the appointment to be made by the parties interested implies that they should not act themselves or appoint themselves on the commission. The term “commissioner” itself as used in the law signifies a person who is charged with a public or private trust to be executed for others than himself. (State v. Morris Canal & B. Co., 14 N. J. L. 411; 8 Cyc. 335.) Does anyone suppose for a moment that the people of the city of Pocatello can have rates fairly established by a water commission on which body the two principal officers and employees of the water company are serving as commissioners? I have not the least idea that the legislature ever meant or intended that any such thing should happen under this statute. I cannot yield my consent to such a construction of the statute. If Mr. Murray, doing business as the Pocatello Water Company, wants to be fair and square with the water users of the city of Pocatello in the matter of fixing water rates, he will appoint two fair-minded, disinterested men to act and co-operate with a like number appointed by the city and have honest and fair rates established. It does not matter what rates may be fixed by a commission on which two of his principal employees are members ; it will never satisfy the people for this very reason.
There is another reason why these men should not be allowed to serve on this commission, and that is, they are not taxpayers. The'statute says they must be “taxpayers of such town or city.” A taxpayer is one who pays taxes. We may hunt up all the legal definitions possible and get all the learn*464ing that has been displayed in defining the term, and we will never arrive at the point where we can fairly and rightfully say 'that a man is a taxpayer who has never been assessed and paid taxes. It is established beyond doubt by the affidavits of the officers of Bannock county that Winter was not assessed for the year 1912 in the city of Pocatello and that he paid no taxes whatever to the county. If he owned property, or, rather, had the equitable title to property that stood on the record of Bannock county in the name of someone else, and the person in whose name the property stood paid the taxes, and Winter thereafter paid the holder of the legal title, he was merely paying a debt and not a tax. It is well established that a tax is merely a lien upon the property and is not a debt against the individual. In order for him to be a taxpayer, he must pay taxes in the regular way rather than pay his debt to an individual. A man cannot cover up his property by having the legal title carried on the records in the name of a corporation or another' person and thereby avoid the responsibilities and liabilities attaching under the law to a freeholder and taxpayer in those eases wherein he wishes to be relieved of such duties and obligations, and, on the other hand, come in and introduce proofs extraneous to the record for the purposes of showing that in fact he is a freeholder and taxpayer when to do so will prove to his advantage. In other words, the law expects and justice should demand that he do business on the level, and that what would be legal and fair when the demands are coming his way is no greater or more favorable than when the demands are against him. So far as the records of Bannock county are concerned, they show that Winter was neither a property owner nor a taxpayer within the city of Pocatello for the year 1912. It is likewise shown that Alex Murray did not own the legal title to the Auditorium property prior to the 5th of June, 1912, and that prior to that time no assessment had been made against him. The Monidah Trust Co., which he claims was holding the record title to-this property while he was the equitable and true owner of the property, appears to be one of James A. Murray’s corporations,' organized by Murray and his employees *465in the Pocatello Water Co., and the Auditorium property appears to have been held in the name of the Monidah Trust Co. until the transfer in June, 1912, was made to Alex Murray.
These appointments should have been made and rates established more than a year ago. If the contention of the city and the people of Pocatello be correct, then the rates are too Sigh, and when a just and reasonable rate is established by a *466commission, it will be lower than that now being charged by the water company. The question arises at once: If a fair commission should fix a rate lower than that which has been charged during the time Murray has been contesting this matter in the courts, would not the city and the water users be entitled to recover the overcharge which the company has collected during the time it has been holding this matter up and preventing the establishment of rates ¶ If the overcharge cannot be collected from this company, then there would clearly be a premium placed on the company for resisting the operation of the law and the orders of the court. This overcharge may be found to run into the thousands of dollars and to far more than pay the expense of the litigation. If a rate fixed by this commission would attach and relate back to the time that the company should have appointed its commissioners if it had followed the law, then I fail to see how one who was not then qualified to act on the commission could act on the commission under these circumstances and conditions at this late date.
*465Now, it seems to me that another important fact has been lost sight of in the discussion of this ease, namely, the time or date when the duty devolved on Murray to appoint these commissioners. The city of Pocatello appointed its commissioners in 1911, and it was then the duty of Murray to make his appointment. He refused to do so, and refused to obey the provisions of the statute. The city commenced its action to compel him to make the appointment. He still declined and the case was heard, and on the 30th of January, 1912, this court issued its writ of mandate requiring him to make the appointment. It was then his clear legal duty to make the appointment. He still declined and refused to comply with the order of the court until he could carry the matter to the supreme court of the United States, and it was not until after the remittitur came from the supreme court of the United States that he made any effort whatever or pretense at complying with the statute make the appointments until such as were qualified at theb namely, in the year 19p the law, it is the dupcommissioners w' appointment b volved upon any other ri signing, s *13, the appointees should be the duty devolved upon him, In other words, as I understand both the city and Murray to appoint are not only qualified at the time of the who were qualified at the time the duty deunder the law to make the appointment. If lie is to prevail, it will leave it in the hands of decillful and rapacious individuals and corporations discharge of a duty devolving upon them by stat-Sh as this, until such time as they can qualify some agent or person for the position they want filled, in-making the appointment or performing the act at the fe the law devolves the duty upon them.
*466Qlis case shows._a disregard of the statutes of the
¿ople of Pocatello by this water matter for nearly a year and company’s employees to id the record clearly state and the rights of the pV, company. After delaying the a half, its agent finally appoints the\ serve on a commission to fix water rates, ax, shows that one of these employees, the sup general manager, has been in constant conflict users and the people of Pocatello.
There is no question whatever in my mind but tion taken by Murray, or rather by his superintended utterly fails to comply with the statutes of the stat a clear evasion and violation of the same. It ought be sanctioned by any court. I therefore dissent frof views expressed by my associates.